SIMPSON, J.
This was an action of trespass, brought by the appellee against A. D. Holmes, J. Q. Jamar and Oscar Fulgham. Holmes was not found, and a judgment having previously been rendered against Jamar he was dropped out. Several assignments of error are not insisted on in the brief of appellant’s counsel, and we will take up those that are, in the order in *232his brief: (1), Charge No. 1, given on request of plaintiff, was in accordance with the instructions of this court in Carter v. Fulgham, 134 Ala. 238, 243.
(2) . The fact that William Giles was convicted in the Federal court for stealing the mules was not an issue involved in this case, and consequently, charge No. 1, requested by the defendant was properly refused.
(3) . The 9th charge requested by defendant, was calculated to confuse the jury. Jamar may have acted under the authority of Holmes, and yet have acted in accordance with instructions from Fulgham, in such a way as to make Fulgham liable.
(4) . There being evidence tending to show that Jamar was the agent of Fulgham, the paper signed by Jamar was properly admitted, a® a circumstance going to shoAV by what authority he professed to act, though it was not conclusive, and was subject to explanation. Consequently there was no error in admitting it, (as claimed in the 3d assignment of error).
(5) . The question mentioned in the 4th assignment of error was leading and, therefore, properly refused.
(G.) Charge 3, requested by defendant was properly refused. — U. S. Fidelity & Guaranty Co. v. D. Habil, 138 Ala. 351, 13th headnote.
The judgment of the court is affirmed.
McClellan, C. J., Tyson and Anderson, J. J., concurring.